DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 30, 2019.  In virtue of this communication, claims 1-26 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washiro (US 2008/0153416).
With respect to claim 1, Washiro discloses in figures 13 and 35 a method for operating a communication device, comprising immersing an antenna (having a power receiving EFC antenna A2 and a power transmitting EFC antenna A1) in an electric field of an incident radio wave (paragraph 0124, e.g., “a radio wave emitted form an antenna … causing vibration … an induced electric field includes thereof”); producing a net change in electrical charge on a surface of an electrodeformative element (13, 23, e.g., electrodes) that acoustically vibrates when the antenna is immersed in the electric field of the incident radio wave (see figure 13 and paragraph 0171, e.g., “with EFC antennas included in a charger connected to … power can be transmitted and charged to the wireless communication device”); harvesting the electrical charge produced on the surface of the electrodeformative element to provide an antenna receive function (figure 35 shows the wireless communication device and the charger having covers or housings thereof to harvest the electric charge to perform the charging function thereof); and providing the harvested electrical charge from the antenna to a receiver circuit (21, e.g., a receiver circuit) of the communication device (see figure 13).

    PNG
    media_image1.png
    734
    672
    media_image1.png
    Greyscale

With respect to claim 2, Washiro discloses that wherein the communication device is a navigation receiver, a radio, or a smart phone (see paragraph 0176, e.g., “the system may be applicable to the case where power is supplied from a cellular phone”).
With respect to claim 4, Washiro discloses that wherein a frequency of the radio wave is between 50 kHz and 200 kHz (paragraph 0106, e.g., “communication using frequencies of kHz or MHz has a small propagation loss in space”).
With respect to claim 13, Washiro discloses in figures 13 and 35 an antenna for receiving radio waves, comprising a housing (figure 35 shows the wireless communication device and the charger having covers or housings thereof to harvest the electric charge to perform the charging function thereof); an electrodeformative element (13, 23, e.g., electrodes) that is disposed in the housing and vibrates when the antenna is immersed in an electric field of an incident radio wave (see figure 13 and paragraph 0171, e.g., “with EFC antennas included in a charger connected to … power can be transmitted and charged to the wireless communication device”); and electrical elements (figure 13 shows inductors, transmission line 30) that harvest an electrical charge produced on a surface of the electrodeformative element when the electrodeformative element vibrates to provide an antenna receive function (see figure 35).
With respect to claim 14, Washiro discloses in figure 13 that further comprising a transmission line (30) to facilitate a provision of the harvested electrical charge from the antenna to a receiver circuit (21) of a communication device (11).
With respect to claim 15, Washiro discloses that wherein the communication device is a navigation receiver, a radio, or a smart phone (see paragraph 0176, e.g., “the system may be applicable to the case where power is supplied from a cellular phone”).
With respect to claim 17, Washiro discloses that wherein a frequency of the radio wave is between 50 kHz and 200 kHz (paragraph 0106, e.g., “communication using frequencies of kHz or MHz has a small propagation loss in space”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Washiro (US 2008/0153416) in view of Mason (US 2020/0204283).
With respect to claims 3 and 16, Washiro discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the navigation receiver is an eLoran receiver.
Mason discloses in figure 1 a communication device comprising a plurality of antennas (24) and a plurality of receiver (36), wherein the navigation receiver is an eLoran receiver (paragraph 0018, e.g., “operating an eLoran receiver”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Washiro with an eLoran receiver as taught by Mason for the purpose of cooperating with the plurality of eLoran stations thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Mason (see paragraph 0006).
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Washiro (US 2008/0153416) in view of Kumada et al. (US 4,352,961).
With respect to claims 8 and 21, Washiro discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the electrodeformative element comprises lead zirconium titanate in a bulk vibration mode.
Kumada discloses in figure 1 an electrodeformative element (11-12 and 20-22), wherein the electrodeformative element comprises lead zirconium titanate in a bulk vibration mode (see column 3 in lines 4-15, e.g., “such as lanthanum doped zirconium titanate”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Washiro with an element having a zirconium titanate material as taught by Kumada for the purpose of forming a transparent electrode thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Washiro (US 2008/0153416) in view of Pfeifer et al. (US 8,596,862).
With respect to claim 26, Washiro discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the electrodeformative element is sized in accordance with a speed of sound.
Pfeifer discloses in figure 1 an antenna comprising an electrodeformative element (11, 12), wherein the electrodeformative element is sized in accordance with a speed of sound (column 3 in lines 52-55, e.g., the resonant frequency is determined by the speed of sound …”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Washiro with a speed of sound as taught by Pfeifer for the purpose of providing a modulated RF signal operating with a carrier tuned to the resonance frequency of the receiving launch since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Pfeifer (column 4 in lines 2-5).
Allowable Subject Matter
Claims 5-7, 9-12, 18-20 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kato et al. – US 2011/0006864
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 13, 2022